Title: From George Washington to Philip Van Cortlandt, 28 August 1781
From: Washington, George
To: Van Cortlandt, Philip


                        
                            Sir
                            Head Quarters Chatham Augst 28th 1781
                        
                        As the Army will march tomorrow Morning before you will probably have arrived, you will be pleased when you
                            reach Col. Cook’s to make yourself acquainted with the best Road leading above the Mountains towards Trenton, this you
                            will pursue at least to Bound Brook, & from thence will continue the most direct Route to Trenton, with your
                            Regiment & all the Stores & other articles which have been committed to your charge. You will keep your
                            destination a perfect secret for one or two days at least. I am Sir.

                    